Citation Nr: 1211150	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUEs

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION


The Veteran served on active duty from August 1978 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which found new and material evidence had been submitted to reopen the claim, but ultimately denied the claim for service connection on the merits.  Although the RO reopened the claim, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a right knee being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a knee disability was denied by an unappealed rating decision of October 1998.  

2.  Evidence received subsequent to the October 1998 rating decision raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The October 1998 RO decision which denied service connection for a knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  Evidence submitted subsequent to the October 1998 denial of service connection for a right knee disorder, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the issue for whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  


In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for a knee disability was denied in an October 1998 rating decision.  Evidence of record failed to show a disability for which compensation could be established.  It revealed inservice complaints of bilateral knee pain but did not show service treatment records, to include separation examination, which showed residual knee disability due to or a result of service.  Notice was provided to her in a November 1998 letter.  The Veteran did not appeal the October 1998 denial within one year of the notification letter.  

A review of the record also fails to show receipt of evidence between November 1998 and November 1999 that would be considered "new and material".  The provisions of 38 C.F.R. § 3.156(b) explicitly states that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  Since no evidence was submitted or received prior to the expiration of the appeal period of November 1999, application of 3.156(b) is inapplicable.  The October 1998 rating decision remains final.

The Veteran filed to reopen the claim for a right knee disorder in October 2006.  An April 2007 rating decision continued to deny the claim.  

The evidence received since the October 1998 final decision includes duplicate service treatment records, VA outpatient treatment records and January 2007 and March 2007 VA examination reports.  Significantly, the March 2007 VA examination diagnosed the Veteran has having a right knee bone infarct and degenerative osteoarthritis of the right knee.  The Veteran's VA outpatient treatment records from May 2006 to October 2007, showed physical therapy and ongoing treatment for a right knee disorder.  

Although the VA January 2007 and March 2007 VA examinations and the Veteran's outpatient treatment records from May 2006 to October 2007 did not show evidence of a right knee disability related to service, they did show evidence of a right knee disability which was not shown at the time of the 1998 denial of service connection.  This is evidence of an unestablished fact.  Therefore, according to Shade, this evidence, which is new and has never been before agency decisionmakers before, is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, since the Boar finds this evidence to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim requires remand for further development.  


ORDER

New and material evidence to reopen the claim for service connection for a right knee disorder, having been received, the claim, to this extent, is granted.  





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As discussed above, the Veteran was provided a VA examination in March 2007 that, in pertinent part, addressed the nature and etiology of her diagnosed right knee bone infarct and degenerative osteoarthritis of the right knee.  She described having knee pain in service that had progressively worsened over time.  She denied any specific injury.  Following a physical examination and review of the claims file, the examiner stated that he could not provide an opinion as to whether the bone infarct was related to the Veteran's active service without resorting to mere speculation.  No rationale was provided for this opinion.   Such renders the opinion inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  The examiner also failed to address the etiology of the Veteran's diagnosed osteoarthritis.  Thus, in view of the foregoing, a new VA examination is deemed necessary.

The claims file reflects that the Veteran has received VA medical treatment for her right knee disorder through the Gainesville VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that facility dated up to November 2007, any additional records from that facility should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.


Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records from the Gainesville VAMC or any other identified VA facility for the period from November 2007 to the present. 

2. The Veteran should be afforded an appropriate VA orthopedic examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee bone infarct, osteoarthritis of the right knee, or any other right knee disorder had its onset in-service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  In offering these assessments, the examiner must discuss the Veteran's VA March 2007 opinion and the Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3. Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, she and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


